                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-005-RJC-DCK

 ELIJAH MCCLURE,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
    v.                                             )      ORDER
                                                   )
 CHARLOTTE-MECKLENBURG BOARD                       )
 OF EDUCATION,
                                                   )
                Defendant.                         )
                                                   )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Consent Motion To Extend

Discovery Deadlines” (Document No. 31) filed February 24, 2021. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Consent Motion To Extend

Discovery Deadlines” (Document No. 31) is GRANTED. The case deadlines are hereby revised

as follows:

               Discovery Completion               April 30, 2021
               Expert Reports
                       Plaintiff                  May 31, 2021
                       Defendant                  June 30, 2021
               Mediation Report                   July 9, 2021
               Dispositive Motions                July 16, 2021
               Trial                              November 1, 2021.




      Case 3:20-cv-00005-RJC-DCK Document 32 Filed 02/24/21 Page 1 of 2
SO ORDERED.


                  Signed: February 24, 2021




                                     2
Case 3:20-cv-00005-RJC-DCK Document 32 Filed 02/24/21 Page 2 of 2
